DETAILED ACTION

1.	Claims 1-25 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

5.	Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes. They are highlighted below (underlined, italicized):

17. A method performed by circuitry for converting floating point numbers from a first precision to a second precision, the method comprising: receiving a number in floating-point representation at the first precision, the number comprising an exponent and a first mantissa; 
applying a first random number to the first mantissa to generate a first carry, wherein the first random number is of a length depending on a difference between the first and second precisions; 
truncating the first mantissa to a mantissa length specified by the second precision; and 
adding the first carry to a least significant bit of the first mantissa truncated to the mantissa length specified by the second precision to form a second mantissa for the number in floating point representation at the second precision. 

6.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? There are no additional limitations recited that integrate the abstract idea into a practical application.

Claims 1 and 25 rejected for similar reasons as presented above with reference to claim 1. Claim 1 recites “hardware module” and claim 25 recites “computer program product.” These are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Therefore, the claims is directed to the same abstract idea without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Dependent claims 2-16 and 18-24 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. 

	


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 11, 16-18, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie et al (hereafter Lie)(US Pub. 2020/0380370) in view of Wintermantel (US Pub. 2017/0153316).
Wintermantel was cited in the IDS filed 10/17/2019.

9.	As to claim 1, Lie discloses a hardware module for converting floating point numbers from a first precision to a second precision ([0138]-[0141] floating point conversion) comprising circuitry configured to: 
	receive a number in floating-point representation at the first precision, the number comprising an exponent and a first mantissa ([0148] comprising exponent and mantissa); 
	apply a first random number to at least part of the first mantissa to generate a first carry, wherein the first random number is of a length depending on a difference between the first and second precisions (fig. 29 and [0762] RNG 2921 fed to FPU 2901); 


10.	Lie does not disclose to truncate the first mantissa to a mantissa length specified by the second precision; 
	and add the first carry to a least significant bit of the mantissa truncated to the mantissa length specified by the second precision to form a mantissa for the number in floating point representation at the second precision.
	However, Wintermantel discloses disclose to truncate the first mantissa to a mantissa length specified by the second precision; and add the first carry to a least significant bit of the mantissa truncated to the mantissa length specified by the second precision to form a mantissa for the number in floating point representation at the second precision ([0057] and [0064], adding random value prior to truncation).

11.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to truncate and add the value, as taught by Wintermantel, for the benefit of reducing the average amount of error and lost bits (Wintermantel, [0056]-[[057]).

12.	As to claim 2, the combination of Lie and Wintermantel discloses wherein the at least part of the first mantissa consists of the bits removed from the first mantissa by the truncation of the first mantissa to a mantissa length specified by the second precision (Wintermantel [0064] and [0067]).

As to claims 3 and 18, the combination of Lie and Wintermantel discloses to generate a mask having a bit length depending upon the difference between the exponent and a minimum representable exponent in the second precision; receive a bit sequence from a random number generator; and apply the mask to the bit sequence to produce the first random number (Lie fig. 8, and [0489] block bits (bit mask)).

14.	As to claims 11 and 24, the combination of Lie and Wintermantel discloses	wherein the circuitry is configured to perform an addition operation between the first random number and the at least part of the first mantissa to generate the first carry (Lie, [0133] and [0219]).

15.	As to claim 16, the combination of Lie and Wintermantel discloses wherein the circuitry comprises at least one of: one or more application specific integrated circuits; and one or more field programmable gate arrays (Lie, [0080]).

16.	As to claims 17 and 25, the claim is rejected for similar reasons as claim 1 above.  


Allowable Subject Matter
17.	Claims 4-10, 12-15, and 19-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 5,892,697 – Related to a method for processing floating-point numbers. More specifically, but not by way of limitation, it is directed to a technique for representing floating-point numbers in a memory register format and floating-point register format in a manner that allows the handling of overflow and underflow floating-point numbers, thereby eliminating denormalization in memory and exponent modification from rounding
	
	US Pub. 2007/0078923 – Related to a floating-point processor with selectable subprecision includes a register configured to store a plurality of bits in a floating-point format, a controller, and a floating-point mathematical operator. The controller is configured to select a subprecision for a floating-point operation, in response to user input. The controller is configured to determine a subset of the bits, in accordance with the selected subprecision. The floating-point operator is configured to perform the floating-point operation using only the subset of the bits. Excess bits that are not used in the floating-point operation may be forced into a low-leakage state. The output value resulting from the floating-point operation is either truncated or rounded to the selected subprecision.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.